ssinternal revenue service f the treasury washington d c tax_exempt_and_government_entities_division apr r cf - a e u i l xxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxx xxxxxxxxxxkxxkxxxxxxxx legend taxpayer a xxxxxxxxxxxaxxxxxxxx ira x xxxxxxxxxxxxxxxxxxx amount d xxxxxxxxxxxxxxxxxx xk company f xxxxxxxxxxxxxxxxxxx date xxxxxxxxxxxxxxkxxx kx stock a xxxxxxxxxxxxxxxxxxx dear xxxxxxxxx this letter is in response to your request dated xxxxxxxxxxx as supplemented by correspondence dated xxxxxxxxxxxx xxxxxxxxxxxxxxx ang xxxxxxxxxxxxxx submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalties of perjury in support of the ruling requested taxpayer a represents that he received a distribution from ira x of stock a valued at amount d with the intent to roll it over in a timely manner taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to the wrong advice he received from the account representative of company f taxpayer a age had ira x with company f on date taxpayer a withdrew stock a from ira x with intent to roll it over within the required time period taxpayer a asserts that pursuant to the plan originated by company f and at company f's suggestion he borrowed the stock a worth amount d to increase his margin capacity in his personal account taxpayer a further asserts that he was told by the account representative of company f that he could roll the shares back into his ira x within months taxpayer a asserts that he specifically recalls being told by the account representative of company f that he could rollover the withdrawal as long as he did it within months however taxpayer a has not presented any supporting evidence of this statement taxpayer a asserts that on the basis of his conversation with the account representative of company f he missed the day deadline to rollover the funds taxpayer a further asserts that he was not aware that he missed the rollover deadline until he subsequently tried to rollover the funds in late december of at that time taxpayer a was informed by his financial_institution company f that it could no longer accept the rollover because the day period had already expired taxpayer a asserts that if he had been told that the rollover period was days and not months he would never have agreed to withdraw the shares of stock worth amount d as he had access to other funds or could have closed out several transactions to end the margin issue based upon the foregoing facts and representations you request a ruling that the internal_revenue_service the service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount d from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distribute as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or i ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred taxpayer a has not presented any evidence to the service to show that he was given wrong advice by the account representative of company f taxpayer a has not provided any documentation from company f or from the account representative with whom he had been conversing that support his assertion of an error committed by his financial_institution thus taxpayer a fails to satisfy the criterion set forth in revproc_2003_16 therefore pursuant to sec_408 of the code the service declines to waive the 60-day rollover requirement with respect to the distribution of stock a from ira x no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling letter is being sent to your authorized representative pursuant to a power_of_attorney filed in this office if you have any questions concerning this ruling please contact xxxxxxxxx xxxxxxxxxxxxxxxx se t ep ra t3 at xxxxxxxxxxxxxxxxxx sincerely yours a lien laura b warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice xxxxxxxxxxxxxxxxx co
